 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 
BANK OF NEW ORLEANS
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into as of the 28th day of October 2008, between Bank of New Orleans
(the “Bank”), a federally chartered savings bank is a wholly owned subsidiary of
Louisiana Bancorp, Inc. (the “Corporation”), and Lawrence J. LeBon, III (the
“Executive”).
 
 
WITNESSETH
 
WHEREAS,   the    Executive   is    currently   employed    as   President  
 and    Chief    Executive  Officer  of    the   Bank;
 
WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Corporation, a Louisiana corporation (the Corporation and the
Bank are referred to together herein as the “Employers”);
 
WHEREAS, the Bank adopted a Plan of Conversion pursuant to which the Bank
converted to a federally chartered stock savings bank and became a wholly owned
subsidiary of the Corporation (the “Conversion”);
 
WHEREAS, the Bank and the Executive have previously entered into an employment
agreement dated July 9, 2007 (the “Prior Agreement”);
 
WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
make changes to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), as well as certain other changes;
 
WHEREAS, the Bank desires to assure itself of the continued availability of the
Executive’s services as provided in this Agreement;
 
WHEREAS,   the    Executive   is   willing  to  serve  the   Bank  on   the  
terms   and  conditions  hereinafter  set  forth;  and
 
WHEREAS,   the   Executive   is   concurrently   entering  into  a  separate
 employment  agreement  with   the   Corporation;
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Bank and the
Executive hereby agree as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
 

--------------------------------------------------------------------------------


(a)           Annual Compensation.  The Executive's “Annual Compensation” for
purposes of determining severance payable under this Agreement shall be deemed
to mean the sum of (i) the annual rate of Base Salary as of the Date of
Termination, and (ii) the cash bonus, if any, earned by the Executive for the
calendar year immediately preceding the year in which the Date of Termination
occurs.
 
(b)           Base Salary.  “Base  Salary”  shall  have  the  meaning  set
 forth  in  Section 3(a) hereof.
 
(c)           Cause. Termination of the Executive's employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 
(d)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder, provided that the
Conversion shall not be deemed to constitute a Change in Control.
 
(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(f)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive's employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive's employment is terminated for
any other reason, the date specified in such Notice of Termination.
 
(g)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.
 
(h)           ERISA.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.
 
(i)           Good Reason.  “Good Reason” means the occurrence of any of the
following conditions:
 
 
(i)         any material breach of this Agreement by the Bank, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities, or (C) any requirement that the Executive report to
a corporate officer or employee of the Bank instead of reporting directly to the
Board of Directors of the Bank, or

 
2

--------------------------------------------------------------------------------


 
 
(ii)         any material change in the geographic location at which the
Executive must perform his services under this Agreement;

 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Bank shall thereafter have the right to remedy the condition
within thirty (30) days of the date the Bank received the written notice from
the Executive.  If the Bank remedies the condition within such thirty (30) day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Bank does not remedy the condition within such thirty (30)
day cure period, then the Executive may deliver a Notice of Termination for Good
Reason at any time within sixty (60) days following the expiration of such cure
period.
 
(j)           IRS.  IRS shall mean the Internal Revenue Service.
 
(k)          Notice of Termination.  Any purported termination of the
Executive's employment by the Bank for any reason, including without limitation
for Cause, Disability or Retirement, or by the Executive for any reason,
including without limitation for Good Reason, shall be communicated by a written
“Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be effective
immediately if the Bank terminates the Executive’s employment for Cause, and
(iv) is given in the manner specified in Section 10 hereof.
 
(l)           Retirement.  “Retirement” shall means voluntary termination by the
Executive which constitutes a retirement, including early retirement, under the
Bank’s 401(k) plan.
 
2.           Term of Employment and Duties.
 
(a)           The Bank hereby employs the Executive as President and Chief
Executive Officer and the Executive hereby accepts said employment and agrees to
render such services to the Bank on the terms and conditions set forth in this
Agreement.  The terms and conditions of this Agreement shall be and remain in
effect during  the period of three years beginning on the date first written
above (the “Effective Date”) and ending on the third anniversary of the
Effective Date, plus such extensions, if any, as are provided pursuant to
Section 2(b) hereof (the "Employment Period").
 
(b)           Except as provided in Section 2(c), and subject to the requirement
below that the Board of Directors of the Bank determine at least annually that
continued extensions are appropriate, beginning on the Effective Date, on each
day during the Employment Period, the Employment Period shall automatically be
extended for one additional day, unless either the Bank, on the one hand, or the
Executive, on the other hand, elects not to extend the Agreement further by
giving written notice thereof to the other party, in which case the Employment
Period shall end on the third anniversary of the date on which such written
notice is given.  At least annually, the Board of Directors of the Bank shall
consider and review (with appropriate corporate documentation thereof, and
taking into account all relevant factors) the Executive's performance hereunder
and whether the Employment Period shall continue to be extended.  If the Board
of Directors determines at least annually that continued extensions of the
Employment Period are appropriate, then the Employment Period shall continue to
extend each day as set forth above.  If the Board of Directors determines not to
extend the Employment Period, it shall provide written notice to the Executive
as set forth above.  Upon termination of the Executive's employment with the
Bank for any reason whatsoever, any daily extensions provided pursuant to this
Section 2(b), if not theretofore discontinued, shall automatically cease.
 
3

--------------------------------------------------------------------------------


(c)           Nothing in this Agreement shall be deemed to prohibit the Bank at
any time from terminating the Executive's employment during the Employment
Period for any reason, provided that the relative rights and obligations of the
Bank and the Executive in the event of any such termination shall be determined
under this Agreement.
 
(d)           During the term of this Agreement, the Executive shall manage the
operations of the Bank and oversee the officers that report to him.  The
Executive shall also oversee the implementation of the policies adopted by the
Board of Directors of the Bank and shall report directly to the Board of
Directors.  In addition, the Executive shall perform such executive services for
the Bank as may be consistent with his titles and from time to time assigned to
him by the Bank's Board of Directors.
 
3.           Compensation and Benefits.
 
(a)          The Employers shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $225,750
per year (“Base Salary”), which may be increased from time to time in such
amounts as may be mutually determined by the Boards of Directors of the
Employers and may not be decreased without the Executive's express written
consent.  In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Boards of Directors of the Employers.
 
(b)          During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with his then duties and responsibilities,
as fixed by the Boards of Directors of the Employers, as well as his
Supplemental Executive Retirement Agreement with the Bank dated December 19,
2006, as subsequently amended and restated.  The Bank shall not make any changes
in such plans, benefits or privileges which would adversely affect the
Executive's rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Bank and does not result
in a proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the Bank.  Nothing
paid to the Executive under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the salary payable to
the Executive pursuant to Section 3(a) hereof.
 
4

--------------------------------------------------------------------------------


(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Boards of Directors of the Employers.  The Executive shall not be
entitled to receive any additional compensation from the Employers for failure
to take a vacation, nor shall the Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Boards of Directors of the Employers.
 
(d)           During the term of this Agreement, in keeping with past practices,
the Employers shall continue to provide the Executive with an automobile
comparable to the one currently provided to him.  The Employers shall be
responsible and shall pay for all costs of insurance coverage, repairs,
maintenance and other incidental expenses, including license, fuel and oil.
 
(e)           During the term of this Agreement, in keeping with past practices,
the Employers shall continue to pay club dues and assessments for the Metairie
Country Club on behalf of the Executive so that the Executive may use such club
for business purposes.
 
(f)           The Executive's compensation, benefits, severance and expenses
shall be paid by the Corporation and the Bank in the same proportion as the time
and services actually expended by the Executive on behalf of each respective
Employer.  No provision contained in this Agreement shall require the Bank to
pay any portion of the Executive’s compensation, benefits, severance and
expenses required to be paid by the Corporation pursuant to this Agreement or
the agreement of even date being entered into between the Corporation and the
Executive.
 
4.           Expenses.  The Employers shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employers, including,
but not by way of limitation, automobile expenses described in Section 3(d)
hereof, and traveling expenses, and all reasonable entertainment expenses
(whether incurred at the Executive's residence, while traveling or otherwise),
subject to such reasonable documentation and policies as may be established by
the Boards of Directors of the Employers.  If such expenses are paid in the
first instance by the Executive, the Employers shall reimburse the Executive
therefor.  Such reimbursement shall be paid promptly by the Employers and in any
event no later than March 15 of the year immediately following the year in which
such expenses were incurred.
 
5.           Termination.
 
(a)           The Bank shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive's employment hereunder for any reason,
including without limitation termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.
 
5

--------------------------------------------------------------------------------


(b)           In the event that (i) the Executive's employment is terminated by
the Bank for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.
 
(c)           In the event that the Executive's employment is terminated as a
result of Disability, Retirement or the Executive's death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.
 
(d)           In the event that (i) the Executive's employment is terminated by
the Bank for other than Cause, Disability, Retirement or the Executive's death
or (ii) such employment is terminated by the Executive for Good Reason, in each
case either before or after a Change in Control, then the Bank shall, subject to
the provisions of Section 6 hereof, if applicable,
 
(A)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal to three (3) times that portion of the Executive's
Annual Compensation paid by the Bank,
 
(B)           maintain and provide for a period ending at the earlier of (i)
thirty-six (36) months after the Date of Termination or (ii) the date of the
Executive's full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive's continued participation in all group
insurance, life insurance, health and accident insurance and disability
insurance offered by the Bank in which the Executive was entitled to participate
immediately prior to the Date of Termination, subject to subparagraphs (C) and
(D) below,
 
(C)           in the event that the Executive's participation in any plan,
program or arrangement as provided in subparagraph (B) of this Section 5(d) is
barred, or during such period any such plan, program or arrangement is
discontinued or the benefits thereunder are materially reduced, the Bank shall
arrange to provide the Executive with benefits substantially similar to those
which the Executive was entitled to receive under such plans, programs and
arrangements immediately prior to the Date of Termination, and
 
(D)           any insurance premiums payable by the Bank pursuant to Section
5(d)(B) or (C) shall be payable at such times and in such amounts (except that
the Bank shall also pay any employee portion of the premiums) as if the
Executive was still an employee of the Bank, subject to any increases in such
amounts imposed by the insurance company or COBRA, and the amount of insurance
premiums required to be paid by the Bank in any taxable year shall not affect
the amount of insurance premiums required to be paid by the Bank in any other
taxable year.
 
6.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Corporation or the Bank, would constitute a “parachute payment” under
Section 280G of the Code, then the payments and benefits payable by the Bank
pursuant to Section 5 hereof shall be reduced by the minimum amount necessary to
result in no portion of the payments and benefits payable by the Bank under
Section 5 being non-deductible to the Bank pursuant to Section 280G of the Code
and subject to the excise tax imposed under Section 4999 of the Code.  In no
event shall the payments and benefits payable under Section 5 exceed three times
the Executive’s average taxable income from the Bank for the five calendar years
preceding the year in which the Date of Termination occurs, with any benefits to
be provided subsequent to the Date of Termination to be discounted to present
value in accordance with Section 280G of the Code.  If the payments and benefits
under Section 5 are required to be reduced, the cash severance shall be reduced
first, followed by a reduction in the fringe benefits.  The determination of any
reduction in the payments and benefits to be made pursuant to Section 5 shall be
based upon the opinion of independent tax counsel selected by the Bank and paid
by the Bank.  Such counsel shall promptly prepare the foregoing opinion, but in
no event later than thirty (30) days from the Date of Termination, and may use
such actuaries as such counsel deems necessary or advisable for the
purpose.  Nothing contained in this Section 6 shall result in a reduction of any
payments or benefits to which the Executive may be entitled upon termination of
employment under any circumstances other than as specified in this Section 6, or
a reduction in the payments and benefits specified in Section 5 below zero.
 
6

--------------------------------------------------------------------------------


7.           Mitigation; Exclusivity of Benefits.
 
(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(d)(B) above.
 
(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.
 
8.           Withholding.  All payments required to be made by the Bank
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Bank shall determine
are required to be withheld pursuant to any applicable law or regulation.
 
9.           Assignability.  The Bank may assign this Agreement and its rights
and obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Bank may hereafter merge or consolidate or
to which the Bank may transfer all or substantially all of its assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Bank hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.
 
10.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
7

--------------------------------------------------------------------------------


To the Bank:                 Secretary
Bank of New Orleans
1600 Veterans Memorial Blvd.
Metairie, Louisiana  70005
 
To the Corporation:      Secretary
Louisiana Bancorp, Inc.
1600 Veterans Memorial Blvd.
Metairie, Louisiana  70005
 
To the Executive:           Lawrence J. LeBon, III
At the address last appearing on
the personnel records of the Employers
 
11.         Amendment; Waiver.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Bank to sign on its
behalf.  No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Bank may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.
 
12.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Louisiana.
 
13.           Nature of Obligations.  Nothing contained herein shall create or
require the Bank to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Bank hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Bank.
 
14.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
16.           Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
8

--------------------------------------------------------------------------------


17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
18.           Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in employment
agreements between a savings bank and its employees pursuant to Section
563.39(b) of the Office of Thrift Supervision (“OTS”) Rules and Regulations, 12
C.F.R. §563.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 5 hereof.
 
(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank's affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank's
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion:  (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
(b)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank's affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected.
 
(c)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.
 
(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary: (i) by the Director of the OTS, or his/her designee, at the time the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the
OTS, or his/her designee, at the time the Director or his/her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director of the OTS to be in an unsafe or
unsound condition, but vested rights of the Executive and the Employers as of
the date of termination shall not be affected.
 
19.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R.
Part 359.
 
9

--------------------------------------------------------------------------------


20.           Entire Agreement.  This Agreement embodies the entire agreement
between the Bank and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Bank and the Executive with respect to
the matters agreed to herein are hereby superseded and shall have no force or
effect, including the Prior Agreement.  Notwithstanding the foregoing, nothing
contained in this Agreement shall affect the agreement of even date being
entered into between the Corporation and the Executive.
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
 

Attest:   BANK OF NEW ORLEANS             /s/Ivan J. Miestchovich   By:
/s/Gordon K. Konrad Ivan J. Miestchovich      Gordon K. Konrad Corporate
Secretary       Chairman of the Compensation Committee                  
EXECUTIVE                     By: /s/Lawrence J. LeBon, III        Lawrence J.
LeBon, III

 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

